 1   AARON D. FORD
      Attorney General
 2   LAURA M. GINN, Bar No. 8085
      Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, Nevada 89701-4717
 5   Tel: (775) 684-1120
     E-mail: lginn@ag.nv.gov
 6
     Attorneys for Defendants,
 7

 8                            UNITED STATES DISTRICT COURT

 9                                  DISTRICT OF NEVADA
10   EDWARD LONDON,
                                                       Case No. 3:20-cv-00284-MMD-CLB
11                               Plaintiff,
12   v.                                                 MOTION FOR EXEMPTION
                                                        FROM EARLY MEDIATION
13   CHARLES DANIELS, et al.,                               CONFERENCE
14                               Defendants
15         The Nevada Department of Corrections (NDOC), by and through counsel,

16   Aaron D. Ford, Attorney General of the State of Nevada, and Laura M. Ginn, Deputy

17   Attorney General, move the Court for an Order exempting this case from the early

18   mediation conference scheduled for Tuesday, July 13, 2021.

19         This Court has the discretion to refer appropriate civil matters to mediation and

20   other forms of alternative dispute resolution. See LR 16-5.

21         In compliance with this Court’s order, counsel contacted Plaintiff, Edward

22   London to discuss the upcoming mediation, discuss legal positions, and otherwise

23   determine whether a settlement was possible in this matter. ECF No. 10.

24         In this matter, the undersigned spoke with London on June 28, 2021 by

25   telephone. London requested resolution of adjustment to his Judgment of Conviction.

26   NDOC does not have authority to alter judgment of convictions. As NDOC cannot

27   provide the proposed settlement as a matter of law, any negotiations regarding this

28   settlement are futile.

                                                   1
 1         Accordingly, NDOC submits that, based on the foregoing, an early mediation

 2   conference in this matter would not be appropriate at this time. See LR 16-5.

 3   Therefore, NDOC respectfully moves this Court to exempt this case from the early

 4   mediation program and place it on the regular litigation docket.

 5         DATED this 2nd day of July, 2021.

 6                                           AARON D. FORD
                                             Attorney General
 7

 8                                           By:            /s/Laura M. Guinn
                                                       LAURA M. GINN, Bar No. 8085
 9                                                     Deputy Attorney General
10
                                                   Attorneys for Defendants
11

12

13                                                 IT IS SO ORDERED.

14                                                     Dated: July 6, 2021
15
                                                       ____________________________________
16
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
 1                             CERTIFICATE OF SERVICE

 2         I certify that I am an employee of the Office of the Attorney General, State of

 3   Nevada and that on this 2nd day of July, 2021, I caused a copy of the foregoing,

 4   MOTION FOR EXEMPTION FROM EARLY MEDIATION CONFERENCE, to

 5   be served, by U.S. District Court CM/ECF Electronic Filing on the following:

 6   Edward London, #1170368
     c/o Law Librarian
 7   Ely State Prison
     P.O. Box 1989
 8   Ely, Nevada 89301
     ESP_lawlibrary@doc.nv.gov
 9

10

11                                                         /s/Perla M. Hernandez
12                                                  An employee of the
                                                    Office of the Attorney General
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
DECLARATION

     OF

LAURA M. GUINN
 1   AARON D. FORD
      Attorney General
 2   LAURA M. GINN, Bar No. 8085
      Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, Nevada 89701-4717
 5   Tel: (775) 684-1120
     E-mail: lginn@ag.nv.gov
 6
     Attorneys for Defendants,
 7

 8                          UNITED STATES DISTRICT COURT

 9                                  DISTRICT OF NEVADA
10   EDWARD LONDON,
                                                       Case No. 3:20-cv-00284-MMD-CLB
11                               Plaintiff,
12   v.                                                DECLARATION OF LAURA M.
                                                                GINN
13   CHARLES DANIELS, et al.,
14                               Defendants
15         I, Laura M. Ginn, am over the age of 18 and am otherwise fully competent to

16   testify to the facts contained in this declaration.

17         1.     The statements contained in this declaration, except where otherwise

18   indicated to be upon information and belief, are based on my personal knowledge

19   and experience.

20         2.     I am employed by the Nevada Attorney General’s Office as a Deputy

21   Attorney General in the Public Safety Division.

22         3.     In preparation for the early mediation conference set for July 13, 2021,

23   Counsel reached out to Plaintiff on June 28, 2021.

24         4.     Counsel and Plaintiff discussed the case and Plaintiff expressed his

25   requested resolution of an adjustment to his Judgment of Conviction. Nevada

26   Department of Corrections does not have authority to alter judgment of convictions.

27   ///

28   ///

                                                   1
 1         I declare under penalty of perjury that the foregoing is true and correct to the

 2   best of my knowledge.

 3         DATED this 2nd day of July, 2021.

 4                                          AARON D. FORD
                                            Attorney General
 5

 6                                          By:            /s/Laura M. Guinn
                                                      LAURA M. GINN, Bar No. 8085
 7                                                    Deputy Attorney General
 8
                                                  Attorneys for Defendants
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
